Citation Nr: 1141891	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1955 to June 1975, including service in Vietnam in 1966; he died in December 2007.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange is presumed.

2.  The Veteran had not been granted service connection for any disability prior to his death.

3.  The Veteran's death certificate states that he died in December 2007, at the age of 73, from metastatic carcinoma of the stomach of six months' duration.

4.  Stomach cancer is not recognized by VA as causally related to exposure to herbicide agents used in Vietnam.

5.  The disorder that resulted in the Veteran's death, stomach cancer, was unrelated to his active military service, including his presumed exposure to herbicides during his service in Vietnam.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

VA has fulfilled the above VCAA notice and development assistance requirements in this case.  The RO issued a VCAA letter in January 2008 addressing the claim.  That letter was followed by initial RO adjudication of the claim in February 2008.  The January 2008 VCAA letter provided the appellant with adequate notice of the duty-to-assist provisions of the VCAA, and informed her of the information and evidence necessary to substantiate her claim.  38 C.F.R. § 3.303.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that a proper VCAA notice for dependency and indemnity compensation (DIC) claim based on cause of death must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant received notice that substantially complied with the requirements of Hupp in a May 2008 letter.  Mayfield v. Nicholson, supra; see Prickett v. Nicholson, supra (VCAA timing defect may be cured by issuance of fully compliant notification followed by readjudication of the claim).  The letter informed the appellant that the Veteran had not been service-connected for any condition during his lifetime and she was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, as well as for a service-connected disability established during a veteran's lifetime.  That is, she was told that she needed to submit evidence that showed that a disability that was incurred in or aggravated during service was the primary or contributory cause of her husband's death.  The RO subsequently issued an SOC in June 2008, and an SSOC in February 2010.  

Thus, notice in compliance with the Hupp precedent was provided to the claimant by the May 2008 RO letter and subsequent readjudication of the claim.  Moreover, the appellant has demonstrated an understanding of the elements of a claim of entitlement to service connection for cause of death via statements and evidence she has submitted throughout the course of the claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

The Board notes that the appellant was not notified of effective dates for ratings and degrees of disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, any deficiencies in VA's duties to notify the appellant concerning effective date or degree of disability for the cause of death claim are harmless, as service connection for the cause of the Veteran's death has been denied thus rendering moot any issues with respect to implementing an award.  Id.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the RO reviewed the claims file, including the Veteran's service medical treatment records.  The claims file contains private hospital treatment records for the Veteran dated in November and December of 2007.  Moreover, the appellant's statements in support of the claim are of record.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that she wanted the RO to obtain for her that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The Board notes that no medical opinion has been obtained with respect to the cause of death claim.  However, the evidence reveals that the Veteran did not have any stomach disease during service and the competent and probative evidence does not reflect a nexus relationship between service and the stomach cancer identified as the cause of the Veteran's death, nor does the evidence show that any stomach disorder implicated in his death was manifested within the first post-service year.  No competent or probative evidence reflects any nexus relationship between service and any pathology listed in the December 2007 hospital summary for the Veteran, nor does the evidence show that any such disease or disorder was manifested within the Veteran's first post-service year.  Given the absence of in-service evidence of chronic manifestations of the stomach cancer which caused the Veteran's death, the absence of identified symptomatology for decades after separation, and no competent evidence of a nexus between the Veteran's death and service, a remand for a VA medical opinion would unduly delay resolution of this matter.  Upon careful consideration of the foregoing, the Board concludes that the evidence currently of record is sufficient to decide the claim and a remand for an opinion is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In sum, the record has been fully developed, and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence she should submit to substantiate her claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is thus ready for appellate review.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Veteran died in December 2007, and the death certificate lists the immediate cause of death as failure to thrive of one month's duration due to or as a consequence of carcinoma of the stomach with metastasis of six months' duration (the underlying cause).  No other disorder was listed as a significant condition that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

The cause of a veteran's death may be service connected if a disability which the Veteran incurred or aggravated in service was either the principal or contributory cause of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, that disability must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, that disability must contribute substantially or materially to death; it must combine to cause death; it must aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of death if it results in debilitating effects and general impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  A service-connected disability may be a contributory cause of death if it affected a vital organ and was of itself of a progressive or debilitating nature and was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and impairment of health to the extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  The appellant contends that the stomach cancer that led to the Veteran's death is related to his service in Vietnam.

Review of the Veteran's service and post-service medical treatment records reveals that he was never diagnosed with any stomach disorder during his military service or before 2007.  In addition, he was never diagnosed with any carcinoma or cancer during service or before 2007.  His death certificate indicates that the underlying cause of his death was stomach cancer with metastasis which had existed for six months.

The medical evidence of record indicates that the Veteran was seen at King's Daughters Clinics in November 2007, for complaints of difficulty swallowing.  At that facility, an obstruction of the gastroesophageal junction was noted and a November 23, 2007 pathology report included a diagnosis of ulcerated mass at the gastroesophageal junction, invasive poorly differentiated adenocarcinoma.  The adenocarcinoma was described as a gastric adenocarcinoma.  The Veteran was transferred to Scott and White Memorial Hospital in December 2007, and it was noted that he had a six-month history of dysphagia.  His past medical history consisted of skin cancer of the ear and he had no surgical history.  The Veteran was not taking any medications.  The stomach cancer was determined to be inoperable and the Veteran died several days later.

As noted above, in order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  Moreover, to be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death." 

Furthermore, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

In addition to the law and regulations governing entitlement to service connection outlined above, for purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) (2011).

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between stomach cancer and any herbicide exposure, the claimed disorder cannot be presumed to be due to Agent Orange exposure.  A March 2010 letter from the appellant reveals that she was aware that cancer of the gastroesophageal junction had not been found to be associated with exposure to Agent Orange.

The Board notes that, in 2011, the NAS released Veterans and Agent Orange, Update 2010.  This information is available on the NAS publications website, "http://www.nap.edu/," on the Internet.  In the report, in the Summary, at Table S-1, on pages 6-7, the NAS concluded that there is inadequate or insufficient evidence to determine an association between exposure to herbicides and stomach cancer.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was not service-connected for any disability in his lifetime.  The appellant contends that the Veteran's exposure to Agent Orange in service played a role in his death.  The Board has considered the appellant's statements and those of her representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, gastric adenocarcinoma is not the type of disorder as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board has also considered the appellant's claim on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to Agent Orange, and the stomach cancer that resulted in his death.  In addition, the evidence does not show symptomatology related to cancer in service or for many years after service.  In was not until November 2007, more than 30 years after discharge, that the Veteran was first diagnosed with cancer.  

Further, the appellant does not allege, and the evidence of record does not otherwise indicate, that the Veteran incurred cancer in service or that symptoms of cancer were continuous after service.  As such, the evidence does not support a finding that cancer was related to active duty based on continuity of symptomatology.  

It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has considered the appellant's statements asserting a relationship between the exposure to herbicides and the Veteran's death.  As previously noted, competency of evidence differs from weight and credibility.  See Cartright v. Derwinski, supra ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The appellant is competent to report symptoms that she observed during the Veteran's lifetime because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the cause of death of the Veteran's death, a gastric adenocarcinoma, is not the sort of thing that a lay person can provide competent evidence on as to questions of etiology or diagnosis.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant or her representative about the origins of the stomach cancer which was the cause of the Veteran's death, because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the fatal stomach cancer was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

Thus, taking into consideration all the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  The Board expresses its admiration for the Veteran's 20 years of service, including his service in Vietnam during the Vietnam era.  

There also can be no doubt that the appellant is sincere in her belief that the Veteran's death was related to his military service.  However, while the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which the claimed benefit may be granted.  Although the Board is sympathetic to the appellant's claim, it is without authority to grant her claim and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2002).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


